FILED
                           NOT FOR PUBLICATION
                                                                            AUG 09 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RICKEY RYAN WILLIAMS,                            No. 17-55228

              Petitioner-Appellant,              D.C. No. 2:16-cv-00242-FMO-JPR

 v.
                                                 MEMORANDUM*
STUART SHERMAN, Warden,

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                            Submitted August 6, 2018**
                               Pasadena, California

Before: CLIFTON and CALLAHAN, Circuit Judges, and HOYT,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kenneth M. Hoyt, United States District Judge for the
Southern District of Texas, sitting by designation.
      Rickey Ryan Williams appeals the district court’s dismissal of his petition

for habeas corpus under 28 U.S.C. § 2254. We affirm. The conclusion of the

California Court of Appeal that sufficient evidence supported the gang

enhancement was not objectively unreasonable.

      The evidence was sufficient to support a finding that the crimes were

committed in association with and for the benefit of the Inglewood 13 gang. See

Cal. Penal Code § 186.22(b)(1). A jury could reasonably infer that the robberies

were committed in association with the gang from the fact that all four perpetrators

were members of the Inglewood 13. See People v. Morales, 5 Cal. Rptr. 3d 615,

632 (Ct. App. 2003). The expert witness testified that the robberies would have the

effect of boosting the gang’s reputation on the streets and increasing the status in

which it was viewed by other gangs. See People v. Abillar, 255 P.3d 1062, 1073

(Cal. 2010) (holding that expert opinion is sufficient to support a gang

enhancement). It was not unreasonable for a rational factfinder to conclude beyond

a reasonable doubt that the robberies were committed in association with and for

the benefit of the gang. See Juan H. v. Allen, 408 F.3d 1262, 1275 n. 13 (9th Cir.

2005). The jury was not required to draw that conclusion, but the evidence

permitted it to do so.




                                           2
      There are no exceptional circumstances that exempt us from deferring to the

state court’s interpretation of state law. See Bradshaw v. Richey, 126 S. Ct. 602,

604 (2006). Williams was not convicted and sentenced for conduct that Cal. Penal

Code § 186.22(b)(1) fails to criminalize. See Fiore v. White, 121 S. Ct. 712, 714

(2001). Nor did the state court apply an erroneous legal standard, such as shifting

the burden of proof to Williams. See Caliendo v. Warden of California Men’s

Colony, 365 F.3d 691, 698 (9th Cir. 2004). Consequently, the state court

interpretation of Cal. Penal Code § 186.22(b)(1) is binding on the court. See

Bradshaw, 126 S. Ct. at 604.

      AFFIRMED.




                                          3